Citation Nr: 1514417	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.  

2.  Entitlement to service connection for mild obstructive lung disease and interstitial lung disease as due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle pain as due to an undiagnosed illness.  

4.  Entitlement to service connection for bilateral feet numbness as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches as due to an undiagnosed illness.  

6.  Entitlement to service connection for joint pain as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file rests with the St. Petersburg, Florida, RO.  

The Veteran cancelled his videoconference hearing in a March 2015 request.  


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's representative that he wished to withdraw all issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  
 
2.  The criteria for withdrawal of the appeal for entitlement to service connection for mild obstructive lung disease and interstitial lung disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  

3.  The criteria for withdrawal of the appeal for entitlement to service connection for muscle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  

4.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral foot numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  

5.  The criteria for withdrawal of the appeal for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  

6.  The criteria for withdrawal of the appeal for entitlement to service connection for joint pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  Id. 

In March 2015, the Veteran's representative stated that he wished to withdraw all issues on appeal.  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The claim of entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness is dismissed.  

The claim of entitlement to service connection for mild obstructive lung disease and interstitial lung disease as due to an undiagnosed illness is dismissed.  

The claim of entitlement to service connection for muscle pain as due to an undiagnosed illness is dismissed. 

The claim of entitlement to service connection for bilateral feet numbness as due to an undiagnosed illness is dismissed.

The claim of entitlement to service connection for headaches as due to an undiagnosed illness is dismissed.

The claim of entitlement to service connection for joint pain as due to an undiagnosed illness is dismissed. 




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


